internal_revenue_service department of the treasury number release date index no p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi -- plr-142781-02 date date legend taxpayer generator company a company b company c company d company e state a state b city county system grid year year year date date date date plr-142781-02 date date date date date date date transmission line substation a substation b substation c substation d substation e b c d e dear this letter responds to taxpayer’s letter dated date requesting a letter_ruling concerning whether the transfer of an intertie by generator to company b is a nonshareholder contribution_to_capital excludable from taxpayer’s income under sec_118 of the internal_revenue_code taxpayer represents that the facts are as follows facts plr-142781-02 taxpayer a state a corporation is an independent power company taxpayer is the parent of a group of affiliated corporations filing a consolidated_return for federal_income_tax purposes taxpayer is a calendar_year taxpayer and employs the accrual_method of accounting company a and its subsidiary company b are both state b corporations prior to date company b was a member of the consolidated_group of corporations of which company a was the parent on date taxpayer acquired company a accordingly company a will file a short-form return for the year ending date subsequent to filing that short-form return company a and company b will be members of the consolidated federal_income_tax return filed by taxpayer company a is the holding_company for company b and company c which generates transmits distributes and sells electricity company b is a regulated electric utility located in city company b provides retail electric service to residential commercial and industrial customers in city as well as portions of other central state b communities surrounding county company b owns and maintains the system for the transmission of electricity the system connects with the electric grid system generator is a state a limited_partnership and was formed to develop construct own operate and maintain a gas-fired electric generating facility in city facility which supplies peaking power to the grid the facility consists of three gas combustion turbine units gt2 gt3 gt4 each with a nominal rated capacity of megawatts and associated transformer equipment and facilities generator constructed the facility near certain substation facilities and transmission lines owned by company b substation a the facility was constructed in two phases in the first_phase generator installed gt2 and gt3 on property adjacent to substation a those units began commercial operations on date in the second_phase generator installed gt4 which began commercial operations on date in connection with developing the facility generator sold a gas combustion turbine unit gt1 to company b the gt1 generating facility was installed near substation a at the same time as gt2 and gt3 company b and generator entered into an interconnection maintenance and operation agreement effective as of date to enable generator to interconnect the facility with the system for the purpose of selling power to company b and to third parties this agreement originally addressed the interconnection of gt2 and gt3 to the system on date company b and generator entered into an amendment to the interconnection agreement the interconnection maintenance and operation agreement as amended is hereinafter referred to as the interconnection agreement to provide for the interconnection of gt4 to the system the interconnection agreement addresses the following three sets of equipment plr-142781-02 the interconnection agreement provides that company b would at its own expense construct new interconnection equipment and upgrade existing interconnection facilities subsidiary interconnection facilities at substation a the subsidiary interconnection facilities include improvement to the transmission line and substation b further the interconnection agreement provides that company b will construct certain facilities joint interconnection facilities that would interconnect the facility with the subsidiary interconnection facilities the joint interconnection facilities include two kv breakers and a kv bus that connects the breakers to the subsidiary interconnection facilities and to the facility generator step-up transformer disconnect switches capacity for the joint interconnection facilities is allowed three-fourths to generator and one-fourth to company b and the costs of the joint interconnection facilities were borne according to the same ratio the joint interconnection facilities are owned in undivided interests of three-quarters by generator and one-quarter by company b the interconnection agreement provides that neither party would be deemed to transmit any electricity for the other party over its portion of the joint interconnection facilities also to accommodate the additional capacity from gt1 gt2 gt3 and gt4 company b made certain improvements to the system system improvements the system improvements are upgrades that would not have been required but for the interconnection of the four generators to accommodate gt1 gt2 and gt3 company b i constructed two breakers at substation a and two breakers at substation c and ii retired certain equipment at those substations to accommodate gt4 company b i constructed disconnect switches a wave trap and disconnect switches at substation d and substation e and ii retired certain equipment at those substations the interconnection agreement provides that the cost of the system improvements incurred during the first_phase with respect to gt1 gt2 and gt3 would be borne one-third by company b and two-thirds by generator the cost of the system improvements incurred during the second_phase with respect to gt4 would be borne percent by generator the system improvements with respect to gt2 gt3 and gt4 are referred to as the generator improvements and the cost thereof as the generator reimbursement the system improvements including the generator improvements became part of the system and company b has full ownership of them the interconnection agreement provides that in addition to the generator reimbursement generator would pay an amount equal to the estimated federal and state income taxes attributable to company b treating the generator reimbursement as gross_income the system improvements with respect to gt4 and the resulting generator reimbursement are the focus of this ruling_request intertie plr-142781-02 the interconnection agreement terminates absent default on the earlier of i date or ii the termination for any reason of the site lease and easement agreement between company b and generator dated date the lease agreement was amended as of date to accommodate gt4 as amended the term of the lease agreement is from date through date all of the relevant facilities were constructed as envisioned by the interconnection agreement company b made the system improvements and constructed the subsidiary interconnection facilities and the joint interconnection facilities the generator improvements for gt4 were made in year and year and gt4 began commercial operation on date generator anticipates making the generator reimbursement with respect to the generator improvements for gt4 during year company b and generator estimate that the cost of that reimbursement will be approximately dollar_figureb generator will owe a tax gross-up of approximately dollar_figurec if company b is required to include the generator reimbursement with respect to gt4 in gross_income because of the limited operating schedule for the facility generator and company b entered into an operations and maintenance agreement dated as of date under which company b provides contract labor to operate and maintain the facility on behalf of generator the operations and maintenance agreement was entered into between the parties d months after the interconnection agreement and is unrelated to the deemed contribution from generator to company b for the system improvements necessary for generator to sell the electricity generated at the facility thus the reimbursement from the system improvements is not made to company b with respect to the services provided to generator by company b under the operations and maintenance agreement generator uses the intertie to effect the sale of power generated by the facility to third parties including company b generator and company d entered into an agreement for the sale of electricity to company d the agreement dated date provides for the sale of all of the electricity produced by gt2 and gt3 to company d through date under this agreement company d provides gas to generator and generator sells electricity to company d generator takes title to and assumes the risk of loss of the gas provided by company d at the gas metering equipment at the interconnection between the interstate gas pipeline and local pipeline installed by company e company d takes title to the electricity at the meters on the high side of the transformers owned by generator the arrangement between generator and company d is characterized by the federal energy regulatory commission as a sale of electricity for federal regulatory and tariff purposes as described above title for all electricity sold by generator passes to the purchaser at the meters on the high side of the transformers owned by generator plr-142781-02 electricity travels from those meters to the busbar and from the busbar to the system thus title to electricity sold by generator passes to the customer prior to the busbar and entry of the electricity into the system taxpayer makes the following additional representations the intertie is a dual-use intertie as it may be used to transmit power from company b or third parties to the facility however the parties expect that the amount of power flowing back over the intertie to the facility will not exceed five percent of the projected total power flows over the intertie during the first ten taxable years beginning with the year in which the intertie was placed_in_service company b has not and will not include any amount attributable to the intertie in its rate base if the service grants the requested ruling company b will take no basis in the intertie and therefore will not take any related depreciation or amortization deductions with respect to the intertie and if the service grants the requested ruling generator will capitalize the cost of the intertie as an intangible asset recovered using the straight-line method over a useful_life of years taxpayer further represents that the transfer of the intertie by generator to company b possesses the characteristics described below first the intertie has become a permanent part of the system second the transfer is not compensation_for services provided for generator by company b in particular the generator reimbursement is not payment for the services company b provides generator under the operations and maintenance agreement which was the result of arm’s length negotiations and which provides for compensation at fair market rates third the transfer is a bargained-for-exchange because company b and generator entered into the necessary agreements willingly and at arm’s length fourth the transfer will foreseeably result in a benefit to company b commensurate with its value because the intertie has become a part of the system fifth the intertie is used by company b in its trade_or_business for producing gross_income ruling requested taxpayer requests the service to rule that the transfer by generator to company b of the intertie is not a contribution_in_aid_of_construction ciac under sec_118 and is excludable from taxpayer’s gross_income as a nonshareholder contribution_to_capital under sec_118 law and analysis sec_61 and sec_1_61-1 of the income_tax regulations provide that gross_income means all income from whatever source derived unless excluded by law sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer sec_118 as amended by plr-142781-02 a of the tax_reform_act_of_1986 the act and a of the small_business job protection act of provides that for purposes of subsection a except as provided in subsection c the term contribution_to_the_capital_of_the_taxpayer does not include any ciac or any other contribution as a customer or potential customer sec_1_118-1 of the income_tax regulations provides in part that sec_118 also applies to contributions to capital made by persons other than shareholders for example the exclusion applies to the value of land or other_property contributed to a corporation by a governmental_unit or by a civic group for the purpose of enabling the corporation to expand its operating facilities however the exclusion does not apply to any money or property transferred to the corporation in consideration for goods or services rendered or to subsidies paid to induce the taxpayer to limit production the legislative_history to sec_118 indicates that the exclusion_from_gross_income for nonshareholder contributions to capital of a corporation was intended to apply to those contributions that are neither gifts because the contributor expects to derive indirect benefits nor payments for future services because the anticipated future_benefits are too intangible the legislative_history also indicates that the provision was intended to codify the existing law that had developed through administrative and court decisions on the subject h_r rep no 83rd cong 2d sess s rep no 83d cong 2d sess notice_88_129 1988_2_cb_541 as modified and amended by notice_90_60 1990_2_cb_345 and notice_2001_82 2001_2_cb_619 provides specific guidance with respect to the treatment of transfers of property to regulated public_utilities by qualifying small power producers and qualifying cogenerators collectively qualifying facilities as defined in sec_3 of the federal power act as amended by section of purpa the amendment of sec_118 by the act was intended to require utilities to include in income the value of any ciac made to encourage the provision of services by a utility to a customer see h_r rep no 99th cong 2d sess conference_report in a ciac transaction the purpose of the contribution of property to the utility is to facilitate the sale of power by the utility to a customer in contrast the purpose of the contribution by a qualifying_facility to a utility is to permit the sale of power by the qualifying_facility to the utility accordingly the fact that the amendments to sec_118 render ciac transactions taxable to the utility does not require a similar conclusion with respect to transfers from qualifying facilities to utilities notice_88_129 provides in part that with respect to transfers made by a qualifying_facility to a utility exclusively in connection with the sale of electricity by the qualifying_facility to the utility a utility will not realize income upon transfer of an intertie by a qualifying_facility an intertie may include new connecting and transmission plr-142781-02 facilities or modifications upgrades or relocations of a utility’s existing transmission network the possibility that an intertie may be used to transmit power to a utility that will in turn transmit the power across its transmission network for sale by the qualifying_facility to another utility wheeling will not cause the contribution to be treated as a ciac further the notice provides in part that a transfer from a qualifying_facility to a utility will not be treated as a qualifying_facility transfer qf transfer under this notice to the extent the intertie is included in the utility’s rate base moreover a transfer of an intertie to a utility will not be treated as a qf transfer under this notice if the term of the power purchase contract is less than ten years notice_88_129 also provides in part that a utility that constructs an intertie in exchange for a cash payment from a qualifying_facility pursuant to a purpa contract will be deemed to construct the property under contract and will recognize income from the construction in the same manner as any other taxpayer constructing similar_property under contract subsequent to the construction of the property the qualifying_facility will be deemed to transfer the property to the utility in a qf transfer that will be treated in exactly the same manner as an in-kind qf transfer notice_2001_82 amplifies and modifies notice_88_129 notice_2001_82 extends the safe_harbor provisions of notice_88_129 to include transfers of interties from non- qualifying facilities and transfers of interties used exclusively or in part to transmit power over the utility’s transmission grid for sale to consumers or intermediaries wheeling the notice requires that ownership of the electricity wheeled passes to the purchaser prior to its transmission on the utility’s transmission grid this ownership requirement is deemed satisfied if title passes at the busbar on the generator’s end of the intertie further notice_2001_82 provides that a long-term interconnection agreement in lieu of a long-term power purchase contract may be used to satisfy the safe_harbor provisions of notice_88_129 in wheeling transactions finally notice_2001_82 requires that the generator must capitalize the cost of the property transferred as an intangible asset and recovered using the straight-line method over a useful_life of years in the instant case the transfer of the intertie is subject_to the guidance set forth in notice_88_129 notice_90_60 and notice_2001_82 for the following reasons the facility is a stand-alone generator as contemplated under notice_2001_82 generator and company b have entered into a long-term interconnection agreement with an initial term of more than e years the intertie will be used in connection with the transmission of electricity for sale to company b or third parties wheeling the cost of the intertie will not be included in company b’s rate base the intertie is a dual-use intertie however based on all available information during the ten taxable years beginning with the year in which the intertie was placed_in_service no more than five percent of the total power flows over the intertie will flow to generator ownership of the electricity sold will not be with generator prior to its plr-142781-02 transmission on the system and the cost of the intertie will be capitalized by generator as an intangible asset and recovered using the straight-line method over a useful_life of years thus we conclude that the deemed contribution of the intertie by generator to company b meets the safe_harbor requirements of notice_88_129 as amended and modified by notice_90_60 and notice_2001_82 next we must decide whether the contribution qualifies as a contribution_to_capital under sec_118 the legislative_history of sec_118 provides in part as follows this sec_118 in effect places in the code the court decisions on the subject it deals with cases where a contribution is made to a corporation by a governmental_unit chamber of commerce or other association of individuals having no proprietary interest in the corporation in many such cases because the contributor expects to derive indirect benefits the contribution cannot be called a gift yet the anticipated future_benefits may also be so intangible as to not warrant treating the treating the contribution as a payment for future services s rep no 83d cong 2d sess in 319_us_98 the court held that payments by prospective customers to an electric utility company to cover the cost of extending the utility’s facilities to their homes were part of the price of service rather than contributions to capital the case concerned customers’ payments to a utility company for the estimated cost of constructing service facilities primary power lines that the utility company otherwise was not obligated to provide the customers intended no contribution to the company’s capital later in 339_us_583 the court held that money and property contributions by community groups to induce a shoe company to locate or expand its factory operations in the contributing communities were nonshareholder contributions to capital the court reasoned that when the motivation of the contributors is to benefit the community at large and the contributors do not anticipate any direct benefit from their contributions the contributions are nonshareholder contributions to capital id pincite finally in 412_us_401 the court in determining whether a taxpayer was entitled to depreciate the cost of certain facilities that had been funded by the federal government held that the governmental subsidies were not contributions to the taxpayer’s capital the court recognized that the holding in detroit edison co had been qualified by its decision in brown shoe co the court in chicago burlington quincy railroad co found that the distinguishing characteristic between those two cases was the differing purpose motivating the respective transfers in brown shoe co the only expectation of the plr-142781-02 contributors was that such contributions might prove advantageous to the community at large thus in brown shoe co since the transfers were made with the purpose not of receiving direct services or recompense but only of obtaining advantage for the general community the result was a contribution_to_capital the court in chicago burlington quincy railroad co also stated that there were other characteristics of a nonshareholder contribution_to_capital implicit in detroit edison co and brown shoe co from these two cases the court distilled some of the characteristics of a nonshareholder contribution_to_capital under both the and codes first the payment must become a permanent part of the transferee’s working_capital structure second it may not be compensation such as a direct payment for a specific quantifiable service provided for the transferor by the transferee third it must be bargained for fourth the asset transferred foreseeably must benefit the transferee in an amount commensurate with its value fifth the asset ordinarily if not always will be employed in or contribute to the production of additional income and its value assured in that respect chicago burlington quincy railroad co u s pincite the proposed transfer of the intertie by generator to company b possesses the characteristics of a nonshareholder contribution_to_capital as described in chicago burlington quincy railroad co first the intertie has become a permanent part of the system second the transfer is not compensation_for services provided for generator by company b in particular the general reimbursement is not payment for the services company b provides generator under the operations and maintenance agreement which was the result of arm’s length negotiations and which provides for compensation at fair market rates third the transfer is a bargained-for-exchange because company b and generator entered into the necessary agreements willingly and at arm’s length fourth the transfer will foreseeably result in a benefit to company b commensurate with its value because the intertie has become a part of the system fifth the intertie is used by company b in its trade_or_business for producing gross_income therefore company b’s receipt from generator of the intertie will be a contribution_to_capital under sec_118 accordingly based solely on the foregoing analysis and the representations made by taxpayer and generator we rule that the transfer of the intertie by generator to company b will not be a ciac under sec_118 and will be excludable from the gross_income of taxpayer as a nonshareholder contribution_to_capital under sec_118 except as specifically set forth above no opinion is expressed or implied concerning the federal_income_tax consequences of the above described facts under any other provision of the code or regulations specifically no opinion is expressed or implied as to whether taxpayer’s representation that less than five percent of the total projected power flows over the intertie from company b to generator is a reasonable projection for purposes of the five-percent test in notice_88_129 plr-142781-02 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely walter h woo walter h woo senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosure copy
